DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khurgin US 2019/0391579.
	Regarding claim 1, Khurgin discloses an accommodation area management device configured to manage an accommodation area for accommodating a moving body and configured to stop the moving body at a predetermined accommodation position in the accommodation area, comprising: an acquisition unit configured to acquire moving body information regarding a status of the moving body; a determination unit configured to determine whether or not maintenance of the moving body is necessary based on the moving body information acquired by the acquisition unit; and a processor configured to set a target accommodation position of the moving body based on the determination result by the determination unit, wherein, when the maintenance of the moving body is unnecessary, the processor sets a first accommodation position as the target accommodation position, and when the maintenance of the moving body is necessary, the processor sets a second accommodation position as the target accommodation position. See FIG. 1-3, Abstract, claim 14, and paragraphs [0045]-[0052].

Regarding claim 2, Khurgin discloses when the moving body cannot be stopped at the second accommodation position, the processor sets either of the first accommodation position or a third accommodation position as the target accommodation position. See FIG. 1-3, Abstract, claim 14, and paragraphs [0045]-[0052].

Regarding claim 3, Khurgin discloses after setting the first accommodation position or the third accommodation position as the target accommodation position, when the moving body can be stopped at the second accommodation position, the processor sets the second accommodation position as the target accommodation position. See FIG. 1-3, Abstract, claim 14, and paragraphs [0045]-[0052].

Regarding claim 4, Khurgin discloses wherein the third accommodation position is closer to the second accommodation position than the first accommodation position. See FIG. 1-3, Abstract, claim 14, and paragraphs [0045]-[0052].

Regarding claim 5, Khurgin discloses when the maintenance of the moving body is completed, the processor sets either of the first accommodation position or a new fourth accommodation position as the target accommodation position. See FIG. 1-3, Abstract, claim 14, and paragraphs [0045]-[0052].

Regarding claim 6, Khurgin discloses when the moving body is a rental moving body that can be used by unspecified and a plurality users and used for renting, user permission is not required to perform maintenance, and when the moving body is a user moving body owned by a specific user, user permission is required to perform maintenance. See FIG. 1-3, Abstract, claim 14, and paragraphs [0045]-[0052].

Regarding claim 7, Khurgin discloses wherein the acquisition unit acquires the moving body information at the timing when the moving body enters the accommodation area. See FIG. 1-3, Abstract, claim 14, and paragraphs [0045]-[0052].

Regarding claim 8, Khurgin discloses after the moving body entered the accommodation area, even when it is determined that maintenance of the moving body is unnecessary, the determination unit checks whether or not maintenance is necessary at regular intervals, and when maintenance is necessary, the target accommodation position is changed from the first accommodation position to the second accommodation position. See FIG. 1-3, Abstract, claim 14, and paragraphs [0045]-[0052].

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747